Citation Nr: 0724589	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980 and from April 1985 to May 1992.  He also served on 
active duty for training in the Army National Guard from 
October 1984 to April 1985.  He died in November 2001, and 
the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant claims that the veteran's death from heart 
disease had its onset during service, when he was found to 
have elevated cholesterol by laboratory findings.  

The death certificate indicates that the veteran died in 
November 2001 and that the immediate and only cause of death 
was atherosclerotic heart disease.  After an autopsy, the 
cause of death was listed as arteriosclerotic heart disease. 

Service medical records are largely incomplete, but the few 
available copies show cholesterol readings of 234 at the time 
of a February 1986 physical examination and of 212 at the 
time of a May 1990 physical examination.  

The appellant testified that the veteran was found to have a 
heart murmur at the time of a two-week period of active duty 
for training in the Army National Guard during the summer of 
1982.  In May 2007, the appellant identified an additional 
source of service medical records.  

Under the duty to assist, the case is REMANDED for the 
following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Verify all periods of the veteran's 
active duty for training and inactive duty 
training in the Army National Guard for 
the period from August 1980 to October 
1984, and particularly specify the dates 
of any period of active duty for training 
during the year of 1982.  

3. Attempt to obtain any additional 
service medical records from:  

a. JFTX-RSS, P.O. Box 5218, Austin, Texas 
78763.  

b. Adjutant General of Texas, Records 
Department, Camp Mabry, 2200 W. 35th 
Street, Austin, Texas 78703.  

c. Adjutant General, Missouri National 
Guard, State Headquarters, 2302 Militia 
Drive, Jefferson City, Missouri 65101-
1202.  

If the records are unavailable notify the 
appellant.  38 C.F.R. § 3.159(e).


4. Obtain the records of November 2001 
from the Aurora Medical Center, South 
Campus, Aurora, Colorado. 

5. If additional evidence is obtained, 
determine whether a medical opinion is 
necessary to decide the claim and, if so, 
develop the claim under the duty to 
assist.  

6. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought on appeal is denied, 
furnish the appellant a supplemental 
statement of the case and return the case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


